DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 10-12 recite, “…the garment facing surface of the upper core cover side and the body facing surface of the lower core cover side are coated with adhesive, provided that the areas of the channel sealings are free from adhesive.”  It is unclear as to whether the recited adhesive coatings on the surfaces are dependent upon whether the channels are free of adhesive or whether the channel sealings are free of adhesive despite the recited adhesive coatings.  For purposes of Examination it is presumed that the channel sealings are free of adhesive despite the recited adhesive coatings.  
Claim 4 recites the limitation "wherein the adhesive free areas of the longitudinal or transversal sides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 23 is rejected for the same reasons as claim 1 above since it recites the same limitations in the last lines of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (US 20120316528).
As to claims 1 and 23, Kreuzer discloses an absorbent article (Abstract) comprising an absorbent core 7/15 sandwiched between a liquid-permeable topsheet 5 and a liquid-impermeable backsheet 6, said article being arranged along a longitudinal axis A and a transversal axis B extending in a perpendicular direction in relation to the longitudinal axis and said article comprising a front portion 2, a back portion 3 and a crotch portion 4, wherein said absorbent core comprises an absorbent component enclosed by a core cover comprising an upper side and a lower side, each side having a body facing surface and a garment facing surface, and a sealing arrangement for joining said upper and lower sides and comprising two channel sealings  26 A, in said crotch portion defining a first channel sealing width and a second channel sealing width, wherein the channel sealings are formed by an ultrasonic welding pattern (paragraph 54) comprising a plurality of welding spots and the garment facing surface of the upper core cover side and the body facing surface of the lower core cover side are coated with adhesive 40 (Fig. 1, 3B, 3C, 7, 8 and 9; paragraphs 78, 92).  Kreuzer discloses that the ultrasonic welding may be done to seal the channels in lieu of the use of adhesive.  It would have been obvious to omit the adhesive 40 from the channels where ultrasonic welding was used as a substitute for bonding the materials together and would have been motivated to do so since this would lead to cost savings by ensuring that unneeded adhesive was not being wasted in areas where ultrasonic welds was used to bond the materials to one another.  
As to claim 2, the article of claim 1 is taught as seen above.  Kreuzer teaches longitudinal main and secondary channels, each comprising a sealing arrangement 26a.  The secondary channels 26’ are adjacent the main channels in the transverse direction (Figures 3A-3C) and each define a third and fourth effective width.  It would have been obvious to use the same adhesive free bonding method for the secondary channels as the first channels for the same reasons given in the rejection above.  
As to claim 3, the article of claim 1 is taught as seen above.  Kreuzer fails to specifically teach or disclose that at least one of the garment facing surface of the upper core cover side and the body facing surface of the lower core cover side is free from adhesive on the transversal sides instead of covering the entire surfaces that are not welded together as seen in the rejection above.  It would have been obvious to omit adhesive along the transverse edges if adhesive bonding at the transversal side was not required or desired because the elimination of an element and its function is an obvious expedient.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
	As to claim 4, the article of claim 1 is taught as seen above.  Claim 4 is rejected for substantially the same reasons as claim 3 above.  The recited size of 5-40 mm of the adhesive free areas would have been obvious because limitations relating to the size of a product are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	As to claim 5, the article of claim 1 is taught as seen above.  It is the position that the recited adhesive coverage of 50-90% of the surface of the core cover side is a result effective variable that would have been optimized by one of ordinary skill in the art according to the adhesive utilized as well as the conditions/environment upon which the absorbent article was designed to experience/encounter.
	As to claim 8, the article of claim 1 is taught as seen above.  It would have been obvious to use welding spots that are rectangular, oval or oblong since this amounts to a change in shape which is a design choice for one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	As to claim 10, the article of claim 2 is taught as seen above.  the absorbent core is formed with a center segment D having a first width (paragraph 0079, Figures 2, 3A) as defined in the absorbent component between the channel sealings and also two side segments I’ and H’, each having a second width (paragraphs 0072, 0087; Figures 2, 3A) as defined in the absorbent component outside each channel sealing.
	As to claims 11-13, the article of claim 10 is taught as seen above.  Kreuzer does not teach the claimed ratios. However, Kreuzer teaches the absorbent core is formed with a center segment D having a first width (paragraph 0079, Figures 2, 3A).  Kreuzer teaches longitudinal main and secondary channels, each comprising a sealing arrangement 26a.  The secondary channels 26’ are adjacent the main channels in the transverse direction (Figures 3A-3C) and each define a third and fourth effective width.  Kreuzer teaches the longitudinal secondary channels and main longitudinal channels may not be distinguishable as seen in Figures 3A-3C in which case the channel widths are the same.  However, in the embodiment shown in Figure 3A where the channels are curved, the amount of absorbent material (weight) on the sides (between the channels and between the channel and the absorbent side edge) varies along the length of the curved channel.  Generally, Kreuzer teaches the channels and corresponding side segments can have various widths (weights) (paragraphs 0078, 0086, 0088, 0092, 0094) and structures, i.e. angular, straight, or curved (paragraphs 0073-0077).  Thus, it would have been obvious to one having ordinary skill in the art to provide the claimed ratios depending on the desired width and structure of the channel for intended flexibility and wicking properties.
	As to claim 14, the article of claim 2 is taught as seen above.  Kreuzer fails to specifically teach or disclose whether the side seals comprise of only one row of welding spots and that the welding spots in the crotch portion comprise of three rows as currently claimed.  It is the position of the Examiner that the number/length/width/density of welding spots in a bonding area is a result effective variable that would be optimized by one of ordinary skill in the art according to the conditions experienced in that portion of the diaper and would have been obvious to one of ordinary skill at the time of the invention.  
	As to claims 15 and 16, the article of claim 2 is taught as seen above.  Kreuzer teach longitudinal main and secondary channels, each comprising a sealing arrangement 26a.  The secondary channels 26’ are adjacent the main channels in the transverse direction (Figures 3A-3C) and each define a third and fourth effective width.  Kreuzer teaches the longitudinal secondary channels and main longitudinal channels are not distinguishable as seen in Figures 3A-3C.  Kreuzer teaches the absorbent may comprise up to 6 secondary channels (paragraph 0094). Kreuzer teaches the channels 26 may extend up to 90% the length of the absorbent layer (paragraph 69, and be present in the front and back regions as well as the crotch region (paragraph 0069). Thus, Kreuzer teaches first through sixth widths in the crotch, front and back portions.  Kreuzer does not specifically teach the sum of the first to sixth effective widths in the transversal direction is generally constant along said core.  However, Kreuzer further teaches the longitudinal channels may be mirror images of one another with respect to the central longitudinal axis (paragraph 0070).  Thus, it would be obvious to one of ordinary skill in the art at the time the invention was originally filed to provide the sum of the widths in the transversal direction as generally constant so that the channels are equal in appearance and size.
	As to claims 21 and 22, the article of claim 1 is taught as seen above.  Claims 21 and 22 are rejected for the same reasons as claim 14 above because the density/spacing of welding spots is a result effective variable that would be optimized by one of ordinary skill in the art at the time of the invention.
	
Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (US 20120316528) as applied to claim 1-5, 8, 10-16 and 21-23  above, and further in view of Lu et al. (US 20110250413).
As to claim 6, Kreuzer does not disclose that the welding pattern comprises a plurality of welding spots are arranged in the form of a first row in which the welding spots extend along a first axis and a second row in which the welding spots extend along a second axis, said first axis and second axis defining a first angle in relation to each other. Lu discloses a welding pattern in an absorbent article.  Lu teaches the welding pattern (figure 4, bond pattern 402) comprises a plurality of welding spots (figure 4, bonds 403) are arranged in the form of a first row (examiner’s annotated figure 4, first row) and in which the welding spots extend along a first axis (examiner’s annotated figure 4, first axis) and a second row (examiner’s annotated figure 4, second row) in which the welding spots extend along a second axis (examiner’s annotated figure 4, second axis), said first axis and second axis defining an angle (examiner’s annotated figure 4, angle) in relation to each other.  Lu provides the welding pattern above in order to provide bonds that sufficiently strong, soft, and further aesthetically pleasing ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the article of Kreuzer to incorporate the teachings Lu and provide the welding pattern as disclosed above in order to provide strong, soft and aesthetically pleasing pattern. 
	As to claims 7 and 9, the article of claim 6 is taught as seen above.  Lu further teaches said angle is 45-130° ([0083] teaches each bonds are configured to be asymmetrical, and have angle θ  is 35°. Thus, the angle from the first axis have angle of 35° and the second axis also have angle of 35° and therefore the angle defined between  the first axis and the second axis is 70° which falls within the recited angle ranges).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745